              Case Pending No. 144 Document 1-1 Filed 10/18/20 Page 1 of 8


                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ADA LITIGATIONS                       MDL DOCKET NUMBER: _______


DEFENDANT HOTELS AND STUFF INC. BRIEF IN SUPPORT OF THE MOTION TO
 TRANSFER ACTIONS PURSUANT TO 28 USC 1407 FOR CENTRALIZATION OF
    THE ACTIONS FOR COORDINATED OR CONSOLIDATED PRETRIAL
                         PROCEEDINGS

        Defendant Hotels and Stuff Inc. files this Brief in Support of its Motion to Transfer

Actions:

        Presently, forty (40) nearly identical actions were filed against small hotels. The suits

allege violations of the Americans with Disabilities Act. However, the suits are not based on

any conduct of the various defendants, but on a purported inability to access information

helpful to disabled persons on websites owned by third-parties. More identical lawsuits are to

come.

        The websites in question all belong to the Expedia Group or to Booking.com B.V., yet

these indispensable parties have not been named in any of the lawsuits. Indeed, a single action

could have been filed alleging all of the defects against Expedia Group and Booking.com B.V.,

and the cases could be resolved by the website owners. It is unfortunately suggested that

resolving the problem with the two hotel booking search engines directly would not incur

millions of dollars in attorney fees, enriching counsel.

        Specifically, the program works like this: Plaintiff Saim Sarwar (“Sarwar”) and others

affiliated with the Thomas A. Bacon law firm, without any plans or intentions to stay at the

hotels in question, views random websites on the internet looking to see if information for

disabled persons exists as to the hotels. The majority of the websites accessed are controlled
                Case Pending No. 144 Document 1-1 Filed 10/18/20 Page 2 of 8


by Expedia Group either directly or through its affiliate network. Some websites in Sarwar's

lawsuits against other hotels are controlled by Booking.com B.V. In about twenty-percent

(20%) of the cases, the hotel might – in addition to the Expedia and Booking.com websites –

maintain their own website. In the case against Hotels and Stuff Inc., all of the websites cited

are affiliates of Expedia Group.

        Without any advanced notice to the hotels, Sarwar files lawsuits for injunctive relief. 1

He alleges that Expedia and Booking.com's websites do not list sufficient information to

determine if a room would suit his needs – a room he never intended to book in a location he

never intended to visit. Therefore, Sarwar allegedly feels discriminated against by the hotels he

never planned to do business with. He apparently does not feel discriminated against by

Expedia and Booking.com as he continues to frequent their search engines, looking for more

hotels to sue, leaving Expedia and Booking.com as non-parties.

        After filing suit, when counsel appears for the defendant hotel, agents of the Thomas A.

Bacon law firm immediately demand to settle the suit for $10,000 for a release, $6,500 for a

partial release, or to allow the district courts to determine the attorney fees but no release.

        These 40 lawsuits are just the beginning. It is believed that the Thomas A. Bacon firm is

preparing many more lawsuits in Sarwar's name. Specifically, looking at the conduct of the

Thomas A. Bacon law firm, over 500 identically worded lawsuits were filed in the past on

behalf of other plaintiffs. Many settled promptly with a payment to the Thomas A. Bacon law

firm resulting in millions of dollars in windfall legal fees of $5,000 to $10,000 for a couple

hours of work.

        Each of the lawsuits are cookie cutter with minor various from the template to identify

1 In New York, Sarwar also includes a claim under state law for $1000 in damages.
             Case Pending No. 144 Document 1-1 Filed 10/18/20 Page 3 of 8


the Expedia and Booking.com websites that were accessed. In some Northern District of New

York lawsuits, Sarwar alleges he actually planned to visit the cities where the hotels were

located. As to the other states, Sarwar does not bother to claim he intended to visit the state,

but only wanted to see the “website.” The websites are the same-- they are Expedia and

Booking.com's search engines, yet 40 lawsuits are pending without Expedia Group or

Booking.com B.V. named in any of them.

       The forty (40) present lawsuits are all in their initial stages. The lawsuits are identical.

There is no need to describe each action in detail since they all come from the same ditto

machine. Sarwar's lawsuits do not even allege the date he accessed the websites in question,

though we trust that either he or his legal counsel did take a few minutes to glance at the hotels

before suing.

       Certainly, if these actions related solely to websites operated by the individual

defendants, perhaps localization of the lawsuits would be appropriate as the facts would be

somewhat different. However, the majority of the websites in question are not operated, owned

by, subscribed to, or contracted by the defendant hotels.

       I. Standard for Consolidation

       Section 1407(a) permits transfer and centralization of cases that are pending in different

districts if: (1) the cases “involv[e] one or more common questions of fact”; (2) transfer and

centralization will further the “convenience of the parties and witnesses”; and (3) transfer and

centralization “will promote the just and efficient conduct of such actions.” The aim of Section

1407 is to “eliminate duplication in discovery, avoid conflicting rules and schedules, reduce

litigation costs, and save the time and effort of the parties, the attorneys, the witnesses, and the

courts.” Gelboim v. Bank of Am. Corp., 574 U.S. 405, 410 (2015) (quoting Manual for
             Case Pending No. 144 Document 1-1 Filed 10/18/20 Page 4 of 8


Complex Litigation § 20.131, p. 220 (4th Ed. 2004)).

       II. Common Questions of Fact

       Common Questions of Fact exists in the cases. Specifically, the facts alleged in each

lawsuit are close to identical, practically cut and paste. Sarwar or others “test” the same

websites over and over looking for new hotels to sue. Sarwar claims he will visit the same

websites again, not to book a room, but to see if the same hotels comply with the ADA. The

websites are not different, as stated above, they are mostly search engines operated by Expedia

Group or Booking.com B.V. Even though the url (website) may be different, or have a

different name, the site itself is all Expedia Group or Booking.com B.V. data. Contrary to

Sarwar's implying he accesses between 8 and 10 websites, they are actually the same website

with a different URL. In each case, Sarwar alleges that the Expedia or Booking.com owned

site lacks sufficient information as to handicapped accommodations and that the hotels must

“fix” it or eliminate their relationship with Expedia/Booking.com.

       Although not alleged in the lawsuit, the hotel defendants are sub-contractors for Expedia

Group. Sarwar entered into Terms of Use with Expedia Group as to their website's content.

Sarwar's use of the website constitutes a relationship between him and Expedia, not the hotel.

These terms apply to all the Expedia websites regardless of the unique names Sarwar applies to

them. The Terms of Use also contain an agreement to arbitrate the disputes.

       Therefore, common facts exist. The only variations in the facts are the specifications of

each individual hotel as listed on the Expedia or Booking.com and the myriad other URLs

operated by those search engines. Sarwar's lawsuit does not distinguish the facts; rather,

counsel uses a cookie-cutter to make same allegation as to all of the hotels, although at times

the frosting might be applied differently.
             Case Pending No. 144 Document 1-1 Filed 10/18/20 Page 5 of 8




       III. Centralization will be Convenient for the Parties and Witnesses

       Centralization will eliminate duplicative discovery…prevent inconsistent pretrial

rulings, and conserve the resources of the parties, their counsel, and the judiciary.” In re

Commodity Exchange, Inc., Gold Futures & Options Trading Litig., 38 F.Supp.3d 1394, 1395

(J.P.M.L. 2014). Centralization will be convenient for all of the parties and witnesses.

Specifically, Sarwar suffers from disabilities. Consolidation will allow him to be deposed or

participate in discovery in a convenient, coordinated manner for all his counsel's lawsuits.

       The websites are all operated by Expedia Group and Booking.com B.V. There exists no

need for representatives of these companies to participate in forty (40) depositions all

throughout the United States to say the same thing or to receive 40 different subpoenas.

Consolidation of the cases will allow Expedia Group and Booking.com B.V. to provide their

records and information in an orderly manner.

       IV. Reduced Costs

       The ADA lawsuits filed seek only injunctive relief and attorney fees. As stated above,

Sarwar's attorneys claim a need for $10,000 per case in attorney fees for a full release and

$6,500 for a partial release. That is purportedly the fair fees if the case is settled immediately

without the need for the attorneys to actually work and litigate the case. Imagine the costs if all

of these hotels have to litigate the same legal questions and scheduling matters over and over.

       Consolidation of these forty (40) cases and all future hotel search engine cases filed by

affiliates of Thomas A. Bacon P.A. should drastically reduce legal counsel's costs and time --

costs that Sarwar intends to tax on the defendant hotels.
                Case Pending No. 144 Document 1-1 Filed 10/18/20 Page 6 of 8




        V. Consolidation Can “Fix” All of the Alleged ADA Violations

        As explained, the websites of different names all belong to Expedia Group and

Booking.com B.V. While Movant Hotels and Stuff Inc. does not know what the other hotels

plan on doing, it intends to join Expedia Group and Booking.com as parties and to seek

indemnification from them.2 Expedia Group and Booking.com maintain compliance

departments that would gladly “fix” all the ADA violations that Sarwar brings to their attention,

whether informally or via these lawsuits. Consolidation will enable Expedia Group and

Booking.com, once joined, to monitor the obstacles Sarwar faced using their websites,

promptly resolving the issues and possibly mooting the need for injunctions. Alternatively, a

single injunction against Expedia Group and Booking.com B.V., if warranted, could eliminate

all of these lawsuits and save countless hours of litigation costs.

            VI.Common Questions of Law Related to the Facts

        Based on the common facts alleged in the lawsuits, where Sarwar and others visit the

Expedia and Booking.com affiliated websites without an intention to actually stay at the places

of lodging, and with no intention to return to the website except to monitor compliance, the

common question of Sarwar's constitutional standing exists.

        The common facts show websites mostly operated by Expedia and Booking.com, so a

common issue of law is whether Expedia Group and Booking.com are indispensable parties or

required to indemnify all of the hotels being sued for the extremely high attorney fees incurred

by the Sarwar.

        Since Sarwar accessed the Expedia Group's site and understand that the hotels are
2 At least one defendant in the Northern District of New York raised the defense that Expedia Group and Booking.com are
  indispensable parties.
                Case Pending No. 144 Document 1-1 Filed 10/18/20 Page 7 of 8


merely sub-contractors, and that his agreement with Expedia required arbitration, a common

question of law related to the facts is whether all of these cases should be sent to arbitration or

whether the hotels should be sued at all.3

             VII.         Western District of Pennsylvania

        Sarwar already filed several lawsuits in the Western District of Pennsylvania. Counsel

intends to vigorously raise the standing and indispensable parties defense in that Court.

Sarwar's attorney, Tristan Gillespie, Esq., closely affiliated with the Thomas A. Bacon Law

Firm, is on the bar of that district court and is apparently familiar with its practices. The court

is capable of handling the MDL. Alternatively, Hotels and Stuff suggests the District of

Massachusetts, where Sarwar filed many actions. However, Hotels and Stuff does not find any

of the districts where Sarwar filed his cases to be objectionable as the leading Court.

             VIII.        Conclusion

        There exists no need for forty (40) identical actions to be administrated separately,

especially where the law office of Thomas A. Bacon intends to file many more. Certainly

Thomas A. Bacon P.A. and the associated attorneys do not desire to incur more legal fees and

hours than necessary for a prompt resolution of their client's claims – especially where having

to deal with discovery schedules and variations in procedure that vary from one court to

another could burden their client, who suffers from disabilities.




3 There exists a fair question of fact and law in each of these cases as to whether there is some form of inappropriate fee
  sharing in place. As stated, with the exception of the New York actions, Sarwar and others are seeking only “injunctive
  relief.” It is unclear why a person would want to scour the websites with no desire or plan to stay at the hotels, sue
  hundreds of hotels, and collect no remuneration. It would be different if the person actually had an intent to visit the
  hotels. If a fee sharing arrangement, or kickback, is occurring to encourage these lawsuits, ethical prohibitions might
  exist. This is a question of fact and law that should be determined by one single inquiry rather than having it reviewed
  in a disjointed manner by many different courts.
            Case Pending No. 144 Document 1-1 Filed 10/18/20 Page 8 of 8




      WHEREFORE, Movant Hotels and Stuff respectfully requests that this Court

consolidate the forty (40) cases pursuant to 28 USC 1407 along with all tag-along cases.

                                                      Respectfully submitted,

                                                      HOTELS AND STUFF INC.

                                                      By: /s/ J. Allen Roth, Esq.
                                                          J. Allen Roth, Esquire
                                                          757 Lloyd Avenue #B
                                                          Latrobe, PA 15650
                                                          (724) 537-0939

                                                           ATTORNEY FOR MOVANT
